
	

114 HR 4018 IH: Consumer Protection and Choice Act
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4018
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Ross (for himself, Mr. Murphy of Florida, Mr. Curbelo of Florida, Mr. Hastings, Ms. Brown of Florida, and Mr. Posey) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to establish deferred presentment transaction requirements, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Consumer Protection and Choice Act. 2.Deferred presentment transaction requirements (a)In generalChapter 2 of the Truth in Lending Act is amended by inserting after section 128A (15 U.S.C. 1638A) the following new section:
				
					128B.Deferred presentment transaction requirements
 (a)Prohibition on deferred presentment transactionsA deferred presentment transaction is prohibited except as authorized by this section. (b)Regulation of deferred presentment transactions and deferred presentment providersIf the Director of the Bureau determines that a State has in effect a covered deferred presentment law, any regulations of the Bureau with respect to deferred presentment transactions and deferred presentment providers shall not apply in such State.
 (c)Covered deferred presentment law definedFor purposes of this section, the term covered deferred presentment law means a law or regulation of a State that provides for the licensing of deferred presentment providers and the regulation of deferred presentment transactions, which may be accomplished through existing State authority, and that meets the following requirements:
 (1)DatabaseThe law or regulation must establish a database of deferred presentment transactions to assist deferred presentment providers with complying with the requirements of this section, which may be operated by a private company selected by the State.
 (2)Deferred presentment provider requirementsThe law or regulation must require a deferred presentment provider to— (A)be licensed by the State;
 (B)provide to the State the results of a background check, including fingerprinting, of each officer and principal of the deferred presentment provider;
 (C)secure a copy of a valid State-issued form of identification from a consumer before entering into a deferred presentment transaction;
 (D)verify through the State deferred presentment transaction database that a consumer entering into a deferred presentment transaction with the deferred presentment provider—
 (i)does not have an outstanding deferred presentment transaction; and (ii)did not have an outstanding deferred presentment transaction within the previous 24-hour period; and
 (E)report to the State deferred presentment transaction database operator immediately— (i)upon entering into a deferred presentment transaction agreement—
 (I)the name of the consumer that provided a check or other payment instrument for deferred presentment;
 (II)the consumer’s social security number or employment authorization alien number; (III)the consumer’s address;
 (IV)the consumer’s driver’s license number or identifier from other valid State-issued form of identification;
 (V)the amount of the deferred presentment transaction; (VI)the date such deferred presentment transaction is made and the date on which repayment of the deferred presentment transaction is due; and
 (VII)such other information as the State determines appropriate; and (ii)upon repayment by the consumer of the amount owed under a deferred presentment transaction agreement or after such deferred presentment transaction agreement is otherwise settled, the date and time on which the amount owed under such deferred presentment transaction agreement is satisfied.
 (3)Deferred presentment transaction agreement requirementsThe law or regulation must require that the terms of a deferred presentment transaction agreement— (A)limit the total amount of all interest and fees that may be charged to a consumer by a deferred presentment provider with respect to a deferred presentment transaction to no more than 10 percent of the amount of such a deferred presentment transaction and no more than a $5 processing fee;
 (B)limit the duration of the deferred presentment transaction to a period no longer than 31 days or less than 7 days;
 (C)limit the amount of the deferred presentment transaction to no more than $500, exclusive of allowed fees;
 (D)be in writing; (E)provide that the consumer shall—
 (i)have the right to rescind any deferred presentment transaction agreement within the first 24 hours of the deferment period; and
 (ii)pay any allowable processing fee regardless of such rescission; and (F)include such other information as the State determines to be appropriate.
 (4)Treatment of past-due amountsThe law or regulation must require that if a consumer fails to repay the amount due pursuant to a deferred presentment transaction agreement by the contractual repayment date, a deferred presentment provider shall provide an additional 60-day grace period, without any additional charge, for the consumer to repay such amount before the deferred presentment provider may request payment for the check or other payment instrument or pursue other civil remedies, subject to the conditions that the grace period will—
 (A)terminate immediately if, before the end of the 7-day period beginning on the date of the contractual repayment date, the consumer failed to make an appointment to attend a course with a consumer credit counseling agency and inform the deferred presentment provider of such appointment; and
 (B)be deemed to have terminated at the end of the 7-day period beginning on the date of the contractual repayment date if, before the end of the 60-day period beginning on the date of the contractual repayment date, the consumer failed to complete a course with a consumer credit counseling agency and inform the deferred presentment provider of the completion of such course.
 (d)ComplianceA deferred presentment transaction that complies with the requirements of this section and applicable State law shall not be considered to be an unfair, deceptive, or abusive act or practice.
 (e)Effective DateThe requirements of this section shall take effect on the date that is 24 months after the date of the enactment of this section.
 (f)DefinitionsFor purposes of this section: (1)Deferment periodThe term deferment period means the number of days a deferred presentment provider agrees to wait before depositing, presenting, or redeeming a consumer’s check or other payment instrument under a deferred presentment transaction agreement.
 (2)Deferred presentment providerThe term deferred presentment provider means a person who holds a license to be a deferred presentment provider in the State in which a deferred presentment transaction agreement is entered into and who provides currency or other payment instrument to a consumer as part of a deferred presentment transaction.
 (3)Deferred presentment transactionThe term deferred presentment transaction means a transaction in which currency or other payment instrument is provided to a consumer in exchange for a consumer’s check or other payment instrument and an agreement that such consumer’s check or other payment instrument shall be held for a deferment period prior to presentment, deposit, or redemption.
 (4)Deferred presentment transaction agreementThe term deferred presentment transaction agreement means the underlying agreement establishing a deferred presentment transaction. (5)Other payment instrumentThe term other payment instrument means a draft, warrant, money order, traveler's check, or electronic instrument (other than currency).
 (6)StateThe term State means each of the several States, the District of Columbia, and each territory and possession of the United States.
 (7)State deferred presentment transaction databaseThe term State deferred presentment transaction database means the database established by the State that issued the consumer’s form of identification.. (b)Clerical amendmentThe table of contents at the beginning of chapter 2 of the Truth in Lending Act is amended by inserting after the item relating to section 128A the following new item:
				
					
						128B. Deferred presentment transaction requirements..
			3.Moratorium and safe harbor
 (a)MoratoriumThe Bureau of Consumer Financial Protection may not promulgate or enforce any regulation related to deferred presentment providers with respect to deferred presentment transactions during the 24-month period beginning on the date of enactment of this Act.
 (b)Safe harborThe Bureau of Consumer Financial Protection may not impose any additional requirements related to deferred presentment providers with respect to deferred presentment transactions in a State if such State has enacted a covered deferred presentment law by the effective date in subsection (e) of section 128B of the Truth in Lending Act, as added by section 2(a).
 (c)Payday loansThe Bureau of Consumer Financial Protection— (1)may not regulate payday loans during the 24-month period beginning on the date of enactment of this Act; and
 (2)may regulate payday loans in a State after such period only if such State has not enacted a covered deferred presentment law.
 (d)DefinitionsFor purposes of this section: (1)TILA definitionsThe terms covered deferred presentment law, deferred presentment provider, deferred presentment transaction, and State shall have the meanings given such terms under section 128B of the Truth in Lending Act, as added by section 2(a).
 (2)Payday loanThe term payday loan means a loan described under section 1024(a)(1)(E) of Public Law 111–203 (12 U.S.C. 5514(a)(1)(E)), except that such term does not include a deferred presentment transaction.
				
